Fourth Court of Appeals
                               San Antonio, Texas
                                     March 5, 2015

                                  No. 04-14-00803-CV

                  Juan Francisco MONTALVO, M.D., F.A.C.O.G., et al,
                                     Appellant

                                            v.

                                    Gabriela LOPEZ,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2013-CVT-000841-D3
                      Honorable Rebecca Ramirez, Judge Presiding


                                     ORDER
      The Appellee’s Motion for Extension of Time to File Amended Brief is GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court